Supreme Court

                                                   No. 2013-241-C.A.
                                                   (P2/05-3230A)

      State                      :

        v.                       :

   Juan Soler.                   :



NOTICE: This opinion is subject to formal revision before
publication in the Rhode Island Reporter. Readers are requested to
notify the Opinion Analyst, Supreme Court of Rhode Island, 250
Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
3258 of any typographical or other formal errors in order that
corrections may be made before the opinion is published.
                                                                     Supreme Court

                                                                     No. 2013-241-C.A.
                                                                     (P2/05-3230A)
                                                                     (Dissent begins on page 15)

                      State                       :

                       v.                         :

                   Juan Soler.                    :

              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                          OPINION

       Chief Justice Suttell, for the Court. The defendant, Juan Soler, appeals from his

convictions for assault with a dangerous weapon and vandalism. He argues that the trial justice

erred by refusing to include a self-defense instruction in the jury charge. We agree; and, for the

reasons set forth herein, we vacate the defendant’s conviction for felony assault.

                                                 I

                                 Facts and Procedural History

       On September 5, 2005, an altercation occurred on Pine Street in Central Falls between

defendant, his cousins Roy and Lauriz1 Morillo, and the complaining witness, Anstrom Paula.2

Everyone involved in the incident knew each other well; defendant and his cousins had met

Paula years earlier when Paula started dating one of their other cousins, Felicia Garcia. Paula

and Garcia had a child together, became engaged, and lived together for a period of time before

the relationship ended. By September 5, 2005, Paula had been dating Garcia’s sister, Amanda

1
  The trial transcripts also spell Lauriz’s name as “Lauris.” It is not clear which spelling is
correct.
2
  Throughout the record of this case, the complaining witness is referred to as either Anstrom
Paula or Anstrom Paula Diaz. It is unclear which format is correct, but because this witness
introduced himself to the court as Anstrom Paula when he testified, we will refer to him as Paula.

                                               -1-
Perez; this relationship had been kept secret from her family, however, until Perez’s mother and

sister found out about it the day before the altercation occurred. On the night of September 4,

Perez and Paula slept at a friend’s house. Paula drove Perez home around noon on September 5,

dropping her off a short distance from her home. Before Paula had pulled away from the curb,

defendant, the Morillo brothers, and a friend drove up beside Paula’s automobile, and the

altercation immediately began. Several minutes later, Paula was bleeding from his head and had

sustained injuries to his neck, back, right elbow, and right leg. In addition, several windows of

Paula’s Honda had been broken.

       On October 27, 2005, defendant was charged by information with two counts of felony

assault pursuant to G.L. 1956 § 11-5-23 and one count of vandalism pursuant to G.L. 1956 § 11-

44-1.4 The criminal information alleged that defendant had assaulted Paula with two dangerous

weapons (a baseball bat in count 1 and a shod foot in count 2) and that defendant had willfully or

maliciously vandalized Paula’s vehicle (count 3). A jury trial was held in May 2006, at which

the witnesses for the prosecution and the witnesses for the defense presented drastically different

versions of what had transpired during the altercation.



3
  General Laws 1956 § 11-5-2(a) states that: “Every person who shall make an assault or battery,
or both, with a dangerous weapon, or with acid or other dangerous substance, or by fire, or an
assault or battery which results in serious bodily injury, shall be punished by imprisonment for
not more than twenty (20) years.”
4
  General Laws 1956 § 11-44-1(a) states, in pertinent part, that:
                “Every person who shall willfully and maliciously or
                mischievously injure or destroy or write upon, paint, or otherwise
                deface the property of another, or obstruct the use of the property
                of another, or obstruct another in the prosecution of his or her
                lawful business or pursuits, in any manner, the punishment of
                which is not specifically provided for by statute, shall be guilty of
                a misdemeanor and shall be fined not exceeding one thousand
                dollars ($1,000) and/or be imprisoned not exceeding one year, and
                shall be liable to make restitution for the injury or damage caused.”

                                               -2-
       According to Paula, as he pulled his car over to the curb about a block away from Perez’s

house to let her out, a red car stopped in front of him. Paula testified that, while he was still

sitting in the driver’s seat of his car, defendant emerged from the red car and, without speaking a

word, punched him, then retrieved a red baseball bat from the red car and started hitting Paula’s

car with the bat, breaking several windows. Paula “threw [him]self through the side window” of

his car, and then defendant began hitting him on his head, back, and knee with the bat. Paula

specifically denied ever having a knife in his possession during the confrontation. Paula testified

that the assault lasted seven or ten minutes.

       Perez’s testimony about the incident paralleled Paula’s. She recalled that, as Paula was

dropping her off, a car full of her cousins and a family friend pulled up to Paula’s car. Perez

testified that defendant immediately got out of his car, punched Paula in the face, then started

smashing Paula’s car windows with a bat. Perez had already exited the vehicle before defendant

began smashing the windows of Paula’s Honda. Perez also testified that Paula jumped out of the

open front passenger window of his car, that defendant hit Paula more than eight times with the

bat, and that the attack lasted more than five minutes. She also denied that Paula brandished a

knife during the incident. In addition, Perez admitted that her family was angry about her

relationship with Paula and that her mother may have been worried about her when she had not

returned home the previous evening because she had not called her mother that night.

       Lauriz Morillo, a New York resident, testified as a defense witness that he had been in

Central Falls on September 5 to help his aunt—Perez’s mother—move to New York. Morillo

testified that he, his brother Roy, and his cousin had been on their way to a barbershop when he

saw Paula and Perez in a car near his aunt’s house. Morillo stated that he had been worried

about Perez because he knew that she had not returned home to sleep the night before; he added


                                                -3-
that he was not happy that Perez and Paula were dating. According to Morillo, when defendant

pulled over near Paula’s car, Morillo asked Perez if she was all right and Paula told him to mind

his own business. Morillo testified that, as he started to walk Perez home, Paula was arguing

with him, his brother, and defendant, and that Paula pulled out a knife. Morillo also testified that

his brother retrieved a baseball bat from their car. According to Morillo, Paula “was attacking

[his brother] with the knife like he was going to stab him”; Paula also swung the knife at

defendant, who “put his hand up and [backed] away from [Paula].”

       Morillo further testified that his brother dropped the bat and backed away; then defendant

grabbed it off the ground and moved it around in a sweeping motion. Morillo demonstrated for

the jury how Paula had been jabbing with the knife while defendant had swept the bat back and

forth. Significantly, Morillo testified that he observed the bat and knife collide. Morillo stated

that he then watched Paula move backwards, trip over the curb, drop the knife, and hit his head

on the concrete. (Conversely, Paula had denied falling over a sidewalk curb or hitting his head

on the concrete.) According to Morillo, he then kicked the knife away from where Paula had

fallen while defendant dropped the bat and left the area.5 Morillo testified that Paula stood up

and “put his fist on [him],” and that he defended himself by striking Paula “in the face a couple

of times” and “in the stomach.” Morillo further testified that defendant’s “sweeping” motion

with the bat broke the windows on Paula’s car. According to Morillo, defendant did not strike

Paula with the bat at any time.




5
  Officer Anthony Paone with the Central Falls Police Department testified that, when he
responded to the scene on September 5, 2005, for a “[f]ight call in progress,” he found a kitchen
knife in the fenced yard adjacent to Paula’s car and he bagged the knife as evidence. Officer
Paone also testified that, when he first saw the knife, it was located approximately sixteen feet
from Paula’s car. The knife was admitted as a full exhibit at trial.

                                               -4-
       The jury also heard testimony from one eyewitness who, while in his apartment on Pine

Street at noon on September 5, 2005, observed three men attacking a woman and a man with a

baseball bat. This eyewitness testified that he asked his wife to call the police and that he then

went outside to stop the attack. The eyewitness stated that the only weapon he saw was the bat

and that he had observed the bat complete “two blows,” one to a person’s shoulder and one to a

ribcage.

       On the fifth day of trial, defendant did not appear and his attorney was unable to locate

him. Before the trial proceeded to closing arguments, the trial justice considered the state’s

motion to preclude defendant from arguing self-defense during his closing argument—a motion

that ultimately evolved into arguments regarding a self-defense jury instruction. The trial justice

ruled that she would not instruct the jury on self-defense and that defendant would not be

allowed to mention self-defense in his closing argument. After deliberations, the jury found

defendant guilty of felony assault with a bat and vandalism, but acquitted defendant of felony

assault with a shod foot. Counsel for defendant timely filed a motion for new trial, which was

heard and denied nearly seven years later on March 5, 2013, after defendant had been arrested in

Massachusetts and extradited to Rhode Island. On April 30, 2013, the trial justice sentenced

defendant to a ten-year term of incarceration, with three years to serve and seven years

suspended, with probation, for the felony assault conviction, and a one-year suspended term of

incarceration on the conviction for vandalism, to run concurrently with the assault sentence.

       In his appeal from the judgment of conviction, defendant argues that the trial justice erred

when she granted the state’s motion to preclude defendant from discussing self-defense in his

closing argument and by refusing to instruct the jury on the law of self-defense. This case

initially came before us pursuant to an order directing the parties to show cause why the issues


                                               -5-
raised in this appeal should not be summarily decided. After oral argument we concluded that

this Court would benefit from additional briefing and argument, and we reassigned this case to

the full argument calendar.

                                                II

                                      Standard of Review

       “This Court conducts a de novo review of a trial justice’s refusal to instruct the jury on

self-defense.” State v. Pineda, 13 A.3d 623, 631 (R.I. 2011). “If the trial justice ‘concludes that

the requested instruction is not applicable, the effect of the defendant’s exception to such ruling

is to require this [C]ourt to independently review the evidence and determine whether the trial

justice’s concept [on self-defense] was correct.’” Id. (quoting State v. Butler, 107 R.I. 489, 491,

268 A.2d 433, 434 (1970)). “In so doing, we examine the record in a light most favorable to the

defendant.” Id. “[W]e will affirm if the instructions adequately cover[ed] the law and neither

reduce[d] nor shift[ed] the state’s burden of proof.” State v. Martin, 68 A.3d 467, 473 (R.I. 2013)

(quoting State v. Lopez, 45 A.3d 1, 22 (R.I. 2012)).

                                                III

                                           Discussion

                                                A

                                             Waiver

       Before we reach the merits of defendant’s claims of error by the trial justice, we must

address the state’s contention that defendant has failed to adequately preserve the self-defense

jury-instruction issue for review by this Court. The state’s argument that defendant has waived

appellate review of this issue is two-fold; first, the state argues that defendant waived the issue

by not objecting to the omission of the self-defense instruction at the end of the actual jury


                                               -6-
charge, especially because, at the conclusion of the charge, the trial justice specifically inquired

whether either party had exceptions to the charge as given and defendant’s counsel replied in the

negative. Second, the state asserts that, prior to the charge, defendant’s argument that a self-

defense instruction was warranted did not specify that there was sufficient evidence of assault as

opposed to battery to require the self-defense instruction. According to the state, the trial justice

therefore did not have the opportunity to consider whether there was sufficient evidence of

assault to warrant the self-defense instruction, and the state contends that, if defendant thought

that the trial justice had erred, then defendant was obligated to make this specific objection after

the conclusion of the jury instructions.

        Rule 30 of the Superior Court Rules of Criminal Procedure requires that:

                “At the close of the evidence or at such earlier time during the trial
                as the court reasonably directs, any party may file written requests
                that the court instruct the jury on the law as set forth in the request.
                At the same time copies of such request shall be furnished to
                adverse parties. If a defendant relies upon an affirmative defense,
                or justification, or matter in mitigation and wishes the court to
                instruct the jury with respect to such, he or she shall so advise the
                court in writing no later than at the close of the evidence. No party
                may assign as error any portion of the charge or omission
                therefrom unless the party objects thereto before the jury retires to
                consider its verdict, stating distinctly the matter to which the party
                objects and the grounds of the party’s objection. Objections shall
                be made out of the presence of the jury.”

“The purpose of the rule is to ensure that the trial justice is alerted to any deficiencies in the

charge while there is still an opportunity for cure.” State v. Davis, 131 A.3d 679, 689 (R.I. 2016)

(quoting State v. Hanes, 783 A.2d 920, 924 (R.I. 2001)). “In the numerous cases where this

Court has declined to address a particular issue on appeal, the reasoning is frequently directed at

trial counsel’s failure to alert the trial justice to the particular objection at any point in the trial.”

Id. (emphasis added). We are also mindful that another ground for waiver of an issue on appeal


                                                  -7-
is often based on our well-settled requirement that objections must be sufficiently specific “as to

call the trial justice’s attention to the basis for said objection.” State v. Brown, 9 A.3d 1240, 1245

(R.I. 2010) (quoting State v. Warren, 624 A.2d 841, 842 (R.I. 1993)). We have recently held

that, when a defendant objected on the record to a trial justice’s denial of a request for a specific

instruction, review of the denial on appeal was preserved even though the defendant had not

renewed the objection after the jury charge. Davis, 131 A.3d at 691. In doing so, we recognized

that the substance of the discussions on the record regarding a particular instruction was more

important than the precise form or timing of the objection. Id.

       In the case presently before us, there is no doubt that defendant’s trial strategy involved

convincing the jury that defendant’s actions on September 5, 2005, were justifiable because he

had acted in self-defense. The defendant’s opening statement included specific assertions that

defendant had acted in self-defense when he wielded the baseball bat.              The trial justice

acknowledged at least twice that self-defense was an issue defendant had raised in his opening

statement. In addition, during several bench conferences or sidebars throughout the trial—and

prior to the state’s request to bar any mention of self-defense during closing arguments—the trial

justice commented sua sponte that the evidence on the record at each point in time was not

sufficient to warrant a self-defense instruction.6



6
  During the second day of witness testimony, the trial justice asked defendant to provide her
with a chronology of events, in the light most favorable to defendant, that led defendant to
defend himself as well as the details of why defendant contended that “self-defense [wa]s an
appropriate defense.” Later, after Morillo had testified on direct examination on the third day of
witness testimony, the trial justice stated, sua sponte, that she would have been “hard pressed to
instruct on self-defense” if defendant had nothing more than Morillo’s testimony because that
testimony did not include that defendant struck Paula at all, just that Paula tripped, fell, hit his
head and that the damage to the car windows was an accident. Partway through Morillo’s cross-
examination, during a bench conference on the record, the trial justice stated, “[i]t is not self-
defense. * * * Stop talking self-defense. It’s a legal defense and there is no evidence right now
to suggest it.” At the conclusion of Morillo’s cross-examination, she called for a sidebar, in
                                                 -8-
       On the fifth day of trial, when defendant failed to appear and the parties and the trial

justice agreed that the trial would continue, the state moved to preclude defendant from arguing

self-defense in his closing argument. After the trial justice heard argument about whether there

was sufficient evidence to support a self-defense theory, she stated that she would “exercise [her]

discretion” and that while

                “the trial justice is obligated to give instructions as to those rules
               of law that of necessity must be applied to the issue raised at trial
               to secure a fair trial, that does not require speculation and
               conjecture and creativity beyond the evidence. Where there is no
               evidence to support the defense offered by an accused which raises
               an issue of fact favorable to him, the [c]ourt should not instruct.
               That would merely le[a]d to confusion.
                   “I grant the motion. There will be no instruction on self-
               defense, defense of others. There will be no mention in final
               argument of that defense. This case is a case as it seems that if
               they believe your witness, then the defendant did not in any way
               commit a battery on the complaining witness and the defendant did
               not in any way cause malicious damage of his property. If they
               merely think that your witness creates a reasonable doubt as to
               whether it occurred, there is an acquittal.”

The trial justice explicitly noted defendant’s exception to her ruling. At the conclusion of the

jury charge, the trial justice summoned the attorneys to the bench and asked if they had any

exceptions to the charge. The defendant’s counsel replied “[n]o exception.”

       In our opinion, defendant was not required to restate his exception at this point in time

because the trial justice had already explicitly noted his exception after she initially made her

ruling. In so concluding, we agree with defendant that “Rule 30 does not mechanically bar

appellate review where defense counsel failed to object after the instructions were given, so long

as defense counsel objected, on the record, in time for the trial court to address the complained-


which she provided the attorneys with a sua sponte “heads up” that, before the redirect
examination began, there was no testimony that Morillo saw contact between the bat and Paula’s
hand “and unless [Morillo] actually saw it, that’s not going to support a self-defense argument.”

                                                -9-
of error.” Given the numerous instances on the record throughout the trial in which the theory of

self-defense was discussed, the trial justice was clearly on notice that defendant sought to

incorporate self-defense into the jury charge and that defendant objected to the trial justice’s

refusal to so instruct. The purpose of Rule 30 was, therefore, fulfilled. See Davis, 131 A.3d at

689, 691. We also conclude that defendant properly preserved this issue for our review because,

when the trial justice was considering the state’s motion to preclude this affirmative defense,

defendant specifically argued evidence that existed on the record that he had both assaulted and

battered Paula in self-defense.

                                                 B

                                    Self-Defense Instruction

       The defendant argues that he was entitled to a self-defense instruction because there was

sufficient evidence introduced during the trial to support his self-defense theory. The state

contends, however, that there was no evidence to support a self-defense hypothesis because

Morillo denied seeing defendant strike Paula’s body with the bat and maintained, rather, that

Paula received head injuries when he tripped over the curb.

       “It is axiomatic that self-defense excuses or justifies an otherwise criminal assault and

battery because the actor fears for [his or] her own safety and is entitled to use appropriate force

to prevent, avoid, or combat an advancing attacker.” Pineda, 13 A.3d at 632. “By definition,

[therefore,] the self-defense hypothesis presumes that the defendant actually committed the

charged assault * * *.” Id. “[U]nder the law relating to self-defense, one may defend oneself

whenever one reasonably believes that he or she is in imminent danger of bodily harm at the

hands of another.” State v. Van Dongen, 132 A.3d 1070, 1079 (R.I. 2016) (quoting State v.

Urena, 899 A.2d 1281, 1288 (R.I. 2006)). “Although ‘[o]ne need not wait for the other to strike


                                               - 10 -
the first blow[,] * * * such a person must use only such force as is reasonably necessary for his

[or her] own protection.’” Id. (quoting Urena, 899 A.2d at 1288). “The permissible degree of

force used in defense of oneself varies with the particular set of circumstances in which he or she

acts, but in no set of circumstances may one apply more than that degree of force necessary to

prevent bodily injury.” Id. (quoting State v. Linde, 876 A.2d 1115, 1129 (R.I. 2005)). “In

addition, a defendant who was the initial aggressor of the combative confrontation is generally

not entitled to rely on self-defense.” Id. (quoting Urena, 899 A.2d at 1288).

       A self-defense jury instruction is warranted when “the record as a whole * * * contain[s]

at least a scintilla of evidence supporting the defendant’s theory.” Martin, 68 A.3d at 474

(quoting Pineda, 13 A.3d at 634). “However slight and tenuous the evidence may be on which

the self-defense hypothesis is advanced, it is nevertheless there for the jury’s consideration, and

the fair[-]trial concept requires that the jury consider it under an appropriate instruction.” Butler,

107 R.I. at 496, 268 A.2d at 436-37. “The fact that a trial justice does not believe the accused’s

defense does not alter his [or her] obligation to submit such defense to the jury under proper

instructions.” Id. at 495-96, 268 A.2d at 436. In determining whether a scintilla of evidence

exists on the record to support a defendant’s self-defense theory, we have previously

acknowledged that it is appropriate to “refer to other evidence not specifically elicited from the

defendant.” Pineda, 13 A.3d at 631 (citing and quoting Murphy-Bey v. United States, 982 A.2d

682, 690 (D.C. 2009) (“[E]vidence [related to a theory of defense] may come from either the

prosecution or the defense, or a combination of the two.”)).

       In the case at bar, the trial justice seemingly focused on the lack of evidence that

defendant actually struck Paula. Morillo’s testimony was that defendant employed a bat in a

sweeping motion to keep a knife-wielding Paula at bay, and that Paula tripped over the curb,


                                                - 11 -
hitting his head on the concrete, and then was punched in the face and stomach by Morillo.

Morillo never saw the bat come into contact with any part of Paula’s body, although he said he

did observe the bat and knife collide. The trial justice opined that there was no evidence of self-

defense. The jury would believe either the prosecution’s version, in which Paula never had a

knife, and thus convict, or the jury would credit defendant’s version, in which Paula’s injuries

resulted not from being struck with the bat but rather by his tripping and hitting his head on the

concrete, in which case it would acquit.

       As a practical matter, there is much sagacity in the trial justice’s analysis. The two

versions are so diametrically opposed that it would be highly unlikely that a jury would believe

Paula’s testimony that defendant brutally beat him with a bat, while at the same time disbelieving

Paula’s testimony that he was unarmed. The analysis overlooks the fact, however, that Morillo’s

testimony that the bat came in contact with the knife may be enough to establish a battery.

       It is well settled that “[b]attery refers to an act that was intended to cause, and does cause,

an offensive contact with or unconsented touching of or trauma upon the body of another,

thereby generally resulting in the consummation of the assault.” State v. McLaughlin, 621 A.2d

170, 177 (R.I. 1993) (quoting State v. Messa, 594 A.2d 882, 884 (R.I. 1991)). We have

previously held that an “offensive contact with an object attached to or identified with [a

person’s] body was sufficient to constitute a battery.” Picard v. Barry Pontiac-Buick, Inc., 654

A.2d 690, 694 (R.I. 1995) (where the defendant had intended to strike the camera in the

plaintiff’s hand and not the plaintiff’s body). In addition, “[a]side from the obvious higher

standard of proof required to establish criminal battery, the law recognizes no distinction

between criminal and civil battery.” State v. Albanese, 970 A.2d 1215, 1221 (R.I. 2009) (quoting

Fenwick v. Oberman, 847 A.2d 852, 855 (R.I. 2004)).             Here, Morillo testified that, when


                                               - 12 -
defendant was sweeping the bat back and forth, it collided with the knife held by Paula. In our

opinion, this testimony provided the required scintilla of evidence for the contact element of

battery. We conclude, therefore, that defendant presented sufficient evidence, albeit slight and

tenuous, to warrant a self-defense jury instruction.

       The evidence in this case alleging self-defense suggests a similar degree of “slight and

tenuous” as the case wherein we set this “slight and tenuous” threshold. See Butler, 107 R.I. at

496, 268 A.2d at 436. In Butler, 107 R.I. at 490-92, 268 A.2d at 434-35, the defendant was

convicted of second-degree murder after her altercation with a man she had met in a bar ended

with fatal injuries to the man. The trial justice refused the defendant’s request to instruct the jury

on self-defense. Id. at 491, 268 A.2d at 434. The testimony at trial included testimony from an

eyewitness, the defendant, and the pathologist who had performed the autopsy. Id. at 491-95, 268

A.2d at 434-36. The eyewitness testified that she had seen a man and a woman walk into a

vacant lot, heard what sounded like someone hitting someone else with a rock, then saw the

woman leave the area from which the sounds came and depart in a waiting car. Id. at 491-92, 268

A.2d at 434. This Court held that the trial justice had erred by refusing to provide a self-defense

instruction to the jury because the defendant had testified that the decedent sustained his fatal

head injuries after she fended off his unprovoked attack by pushing him to the ground, and the

pathologist had testified that the decedent’s head injuries were consistent with either blows or

falls. Id. at 493-95, 496-97, 268 A.2d at 435, 436-37. As we commented in Pineda, 13 A.3d at

633 n.9:

               “when the defendant in Butler asserted that she responded to the
               victim allegedly grabbing her throat with a panicked push that
               caused the victim to fall and fatally injure his head, she offered an
               alternate theory and justification why her victim was killed by her
               actions and why she should not be criminally responsible for
               second-degree murder.”

                                                - 13 -
A similar alternate theory and justification for Paula’s injuries exists in the case at bar: Morillo’s

testimony that defendant struck a knife in Paula’s hand with a bat, causing Paula to stumble

backwards over a curb and hit his head, coupled with Morillo’s testimony that he punched Paula

after defendant had left the scene—if believed by the jury as the true version of events on

September 5, 2005—provides a justification for Paula’s injuries and why defendant should not

be held criminally responsible for them. Because it is well settled that “a trial justice is obligated

to give a proposed instruction on self-defense ‘regardless of how slight and tenuous the evidence

may be on which the self-defense hypothesis is advanced,’” Martin, 68 A.3d at 474 (quoting

Linde, 876 A.2d at 1130), we conclude that the lack of a self-defense instruction as part of the

jury charge entitles defendant to a new trial.

       We turn now, briefly, to the defendant’s argument that he was entitled to a self-defense

instruction on the charge of vandalism because the record reflects the required scintilla of

evidence to support this affirmative defense. This Court has not recognized self-defense as

justifying behavior that leads to a conviction for vandalism pursuant to § 11-44-1, and we decline

the invitation to do so now. As the trial justice pointed out, the affirmative defense of accident

would have been the appropriate justification defense for this charge against the defendant. Our

holding with respect to the felony assault conviction does not affect the defendant’s conviction

for vandalism.7




7
  The defendant also argues that the trial justice erred as a matter of law by focusing only on the
battery part of § 11-5-2—the felony assault statute—when there was sufficient evidence on the
record that defendant committed assault against Paula, and that the trial justice’s proscription of
a self-defense argument during the defendant’s closing argument violated his right to effective
assistance of counsel. Because we are holding that there was sufficient evidence to warrant a
self-defense instruction with respect to the offense of battery within the felony assault statute, we
need not address the defendant’s remaining arguments on appeal.
                                                 - 14 -
                                                   IV

                                             Conclusion

          For the reasons set forth in this opinion, we vacate the defendant’s conviction for felony

assault with a dangerous weapon. The record in this case may be remanded to the Superior

Court for further proceedings.



          Justice Goldberg, dissenting. In my opinion, the defendant, Juan Soler, waived any

argument concerning the trial justice’s failure to give the jury a self-defense instruction when he

went to sidebar after the trial justice instructed the jury and explicitly stated that he had “[n]o

exception” to the charge. Therefore, I respectfully dissent.1

          In my opinion, this case is distinguishable from our recent decision in State v. Davis, 131

A.3d 679 (R.I. 2016), on two significant grounds. First, Davis involved an in-court charging

conference that occurred after a chambers conference and after the trial justice had provided the

parties with written copies of his proposed jury instructions. See id. at 690. The defendant in

Davis requested that the court instruct the jury to disregard what the prosecutor said during his

opening statement about a witness who subsequently refused to testify at trial. Id. Further,

defense counsel contended that, if the court refused to so instruct, then he should be allowed

during his closing argument to the jury to refer to the fact that the witness did not testify.2 Id. In

this case, by contrast, the colloquy that preceded the trial justice’s ruling that she would not give

a self-defense instruction was precipitated by the state’s motion to preclude defendant from

1
  I begin by noting that the case was tried in the Superior Court ten years ago. The defendant
fled midtrial and was not apprehended until sometime in 2012. The defendant’s motion for a
new trial was denied in March 2013, and he was sentenced in April of that year. It has taken
another three years for his case to come before this Court.
2
    This issue was not addressed by this Court.
                                                  - 15 -
arguing self-defense in his closing argument. Although the discussion morphed into one about a

self-defense instruction and whether defense counsel would be permitted to argue self-defense to

the jury, this exchange clearly was not a charging conference. Significantly, there was no written

request to charge submitted by defendant in accordance with Rule 30 of the Superior Court Rules

of Criminal Procedure. It is my opinion that our holding in Davis must be limited to cases in

which the objection is raised on the record at a charging conference or charging hearing, after

counsel has been provided with the instructions the court intends to deliver. Otherwise, we are

embarking upon judicially created exceptions to our Rules of Criminal Procedure to be applied

on an ad hoc basis. Such a practice will lead to inconsistent results and is wrong.

       Second, and more significantly, in Davis, this Court was not confronted with a situation

in which defense counsel went to sidebar and declared that he had no objection to the court’s

instructions. In Davis, defense counsel proffered several objections at sidebar that were in

addition to those raised during the earlier hearing on jury instructions. See Davis, 131 A.3d at

691. In the case at bar, defense counsel did not simply fail to object. He went much further.

After the trial justice charged the jury, she asked the attorneys at a sidebar conference, “Any

exceptions to the charge?” Defense counsel responded, “No exception.” Words have meaning.

“No exception” means no exception. It does not mean no exception other than what was

discussed earlier or no exception other than the objection to the failure to give a self-defense

instruction.

       In my opinion, Davis should not stand for, nor should it be read as having created, a

court-made escape clause for cases in which counsel declares that he has “[n]o exception” or no

objection to the charge. If a party wishes to preserve his objection to the jury charge, he or she

should say so when asked on the record if he or she has any objection after the charge is given.


                                               - 16 -
In this case, defense counsel never made an objection at any point in the trial. After today, a

defendant could silently abandon, as a matter of trial strategy, a request for a particular jury

instruction and then, if the strategy backfires, claim on appeal that the issue nevertheless was

preserved under the majority opinion in this case. This Court has been careful to guard against

such a situation. In State v. Cotty, 899 A.2d 482, 496-97 (R.I. 2006), this Court declared that the

defendant failed to preserve for appellate review any objection to the trial justice’s refusal to give

a particular instruction (request No. 30) relating to character evidence concerning the

complainant. After the initial charge to the jury, defense counsel objected to the failure of the

trial justice to give several instructions, including request No. 30, whereupon the court gave

another series of instructions that did not include request No. 30. Id. at 497. When the trial

justice again inquired of counsel if he had any objections, defense counsel responded, “No,

Judge, it’s fine.” Id. This Court declared that the objection was not preserved for appellate

review because

               “[t]his response could reasonably be understood to mean (1) that
               defense counsel was satisfied that the instructions given by the trial
               justice after [the] defendant’s objection had cured any perceived
               error contained therein or (2) that defense counsel, for tactical
               reasons, had opted not to pursue the matter further. If, at the end
               of the trial justice’s supplemental charge to the jury, [the]
               defendant still felt that the substance of the content of request No.
               30 had been omitted improperly, [the] defendant should have
               distinctly stated his objection and the grounds for same on the
               record at that time.” Id. (emphasis added).

In the case before us, because we are confronted with an affirmative response by defense counsel

that he had no exception to the trial justice’s instructions to the jury, we should follow our

holding in Cotty.

       More fundamentally, I am of the opinion that the majority’s decision today extends Davis

and is a marked departure from the plain text of Rule 30. In pertinent part, Rule 30 provides that

                                                - 17 -
“[n]o party may assign as error any portion of the charge or omission therefrom unless the party

objects thereto before the jury retires to consider its verdict, stating distinctly the matter to which

the party objects and the grounds of the party’s objection.” (Emphasis added.) This means that,

in order to assign error to any portion of a jury charge or an omission from the charge, a party

must object to the charge—and that cannot be done unless the charge has been given. See State

v. Williams, 432 A.2d 667, 669 (R.I. 1981) (explaining that, under Rule 30, “an objection at the

conclusion of the charge [is] essential to preserve the claim of error”). Unless, as was the

situation in Davis, a party actually has the written instructions in hand, I am hard-pressed to

countenance a situation in which a party preserves for appellate review an objection to jury

instructions that have not yet been given.

       Significantly, in this state, Rule 30 is “patterned upon” Rule 30 of the Federal Rules of

Criminal Procedure (Federal Rule 30). Reporter’s Notes to Super. R. Crim. P. 30 at 621. The

practice in the federal courts, at least in the United States Court of Appeals for the First Circuit,

under the version upon which Rule 30 was patterned as well as under the current version, is that

an objection must be made after the charge is given and before the jury retires to deliberate.

Prior to 2002, Federal Rule 30 contained nearly identical language to that contained in our Rule

30: “No party may assign as error any portion of the charge or omission therefrom unless that

party objects thereto before the jury retires to consider its verdict, stating distinctly the matter to

which that party objects and the grounds of the objection.” United States v. O’Connor, 28 F.3d

218, 221 (1st Cir. 1994) (quoting Federal Rule 30). Although the pertinent language of the

federal rule was amended in 2002, “[t]he amendment [did] not address the issue of whether

objections to the instructions must be renewed after the instructions are given[] in order to

preserve a claim of error. No change in practice [was] intended by the amendment.” Federal


                                                - 18 -
Rule 30, Advisory Committee Notes, 2002 Amendments (emphasis added). Consistent with the

explanation given in the Advisory Committee Notes to Federal Rule 30, the First Circuit has

continued to apply the preservation rule that existed in that circuit before the 2002 amendment.

See, e.g., United States v. Meadows, 571 F.3d 131, 146 (1st Cir. 2009); see also United States v.

Gemma, 818 F.3d 23, 38 (1st Cir. 2016).

       Thus, at the time when Federal Rule 30 contained language nearly identical to that

contained in our Rule 30, federal law, which serves as our guidepost, was abundantly clear: In

order to be preserved for appellate review, the objection must be made after the charge was given

to the jury.3 The 2002 amendment did not change that law in any way. Our learned colleagues

on the First Circuit have explained:

               “As we have repeatedly held, [Federal Rule 30] means what it
               says. A party may not claim error in the judge’s charge to the jury
               unless that party ‘objects’ after the judge gives the charge but
               before the ‘jury retires,’ and, when objecting the party must ‘stat[e]
               * * * distinctly the matter to which that party objects and the
               grounds of that objection.’” O’Connor, 28 F.3d at 221 (quoting
               United States v. Wilkinson, 926 F.2d 22, 26 (1st Cir. 1991)
               (Breyer, C.J.), overruled in part on other grounds as stated in
               United States v. Vázquez, 724 F.3d 15, 22 (1st Cir. 2013)).

See also Meadows, 571 F.3d at 146 (“To preserve an objection to a jury instruction under

[Federal Rule 30], a litigant must lodge a specific objection and state the grounds for the

objection after the court has charged the jury and before the jury begins deliberations. * * *

Objections registered during pre-charge hearings are insufficient to preserve the issue.” (quoting

United States v. Roberson, 459 F.3d 39, 45 (1st Cir. 2006))). This Court has never been



3
  “This [C]ourt has stated previously that where the federal rule and our state rule of procedure
are substantially similar, we will look to the federal courts for guidance or interpretation of our
own rule.” State v. Brown, 88 A.3d 1101, 1110 n.7 (R.I. 2014) (quoting Henderson v. Newport
County Regional Young Men’s Christian Association, 966 A.2d 1242, 1246 (R.I. 2009)).

                                               - 19 -
confronted with a case requiring us to decide whether, in the absence of a charging conference,

an objection to a jury charge made before the charge is given to the jury suffices to preserve the

issue for our review.     I am persuaded by the soundness of the First Circuit’s consistent

interpretation of either version of Federal Rule 30: that the rule requires that an objection must be

made after the charge is given; if no such post-charge objection is made, a pre-charge objection

cannot preserve the claim of error.4

        Because of my conclusion that the text of Rule 30 mandates that a litigant object to the

jury charge after it is given, I cannot join the majority opinion in this case. In Davis, 131 A.3d at

691, this Court concluded that “we would be elevating form over substance if we were to hold

that [the] defendant failed to adequately preserve the issue of the trial justice’s denial of a request

for a limiting instruction.” The majority invokes a similar rationale in this case. I appreciate the

concerns of my colleagues, but, in my opinion, there is no place for this sympathy. When an

attorney goes to sidebar after the trial justice instructs the jury and states “[n]o exception” to the

charge, particularly when that lawyer has never before articulated an objection on the record, the

issue is closed.

        The conclusion that defendant failed to preserve this issue because he failed to object

after the charge was given may well represent the elevation of form over substance, but it is

important to consider precisely why that is necessary. In my opinion, the text of Rule 30

4
  I note that in State v. Palmer, 962 A.2d 758, 765-66 (R.I. 2009), this Court held that,
notwithstanding the defendant’s pre-charge objection to the trial justice’s indication that he
would give the jury a flight instruction, the defendant failed to preserve the issue for our review
when he failed to object after the charge was given because the trial justice told the attorneys that
objections to the charge should be made after it was given. In a footnote, we added that “[w]e
are aware that Rule 30 of the Superior Court Rules of Criminal Procedure does not explicitly
mandate that objections to instructions be made after the instructions are given.” Id. at 766 n.5.
In my opinion, this comment—contained in a footnote—about what the rule does not “explicitly
mandate” overlooks the First Circuit’s persuasive interpretation of a once similarly worded rule
upon which Rule 30 was patterned.
                                                - 20 -
mandates that objections to the jury charge must be made after the charge is given in order to be

properly preserved. It is the text of the rule that commands the triumph of form over substance,

and we fail to fulfill our roles as judges when we cease to enforce clear rules whenever we deem

the result unpalatable. After all, the drawbacks of a bright-line rule often go hand in hand with

its virtues. Furthermore, a hard-and-fast rule provides clear guidance to the bench and bar.

       To the extent that Davis represented the first step in a judicial departure from the

language of Rule 30, this case is a leap into the unknown world of judicial fiat. It is a journey

upon which I decline to embark. Unless and until Rule 30 is amended, it should be enforced as

written. Consequently, I respectfully dissent.




                                                 - 21 -
                                 RHODE ISLAND SUPREME COURT CLERK’S
                                               OFFICE

                                 Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:        State v. Juan Soler.

CASE NO:              No. 2013-241-C.A.
                      (P2/05-3230A)

COURT:                Supreme Court

DATE OPINION FILED: July 12, 2016

JUSTICES:             Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:           Chief Justice Paul A. Suttell

SOURCE OF APPEAL:     Providence County Superior Court

JUDGE FROM LOWER COURT:

                      Associate Justice Netti C. Vogel

ATTORNEYS ON APPEAL:

                      For State: Christopher R. Bush
                                 Department of Attorney General

                      For Defendant: Kara J. Maguire
                                     Office of the Public Defender